DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim  (US PGPub 2019/0294281, hereinafter referred to as “Kim”).
Kim discloses the semiconductor device as claimed.  See figures 1A-24, and corresponding text, where Kim teaches, pertaining to claim 1, a display device comprising:
a first substrate (101) (figure 1; [0048]); 
a second substrate (201) disposed facing the first substrate (figure 1; [0074]); 
(301) disposed between and surrounding the first substrate (101) and the second substrate (201), the sealing member (301) separates a space inside the sealing member from a space outside the sealing member (301) (figure 1; [0074]); 
a pad electrode (271) disposed on the first substrate (101) in the space outside the sealing member (301) (figure 1; [0101]); and 
a connection wiring (251) disposed on the first substrate (101) over the space inside the sealing member (301) and the space outside the sealing member (301) and electrically connected to the pad electrode (251), wherein the connection wiring (251) comprises a multi-wiring structure (271, 251b, 251a) disposed in the space outside the sealing member (figure 7; [0101-0102]). 
Kim teaches, pertaining to claim 2, wherein the multi-wiring structure comprises a parallel wiring in plain view, and the parallel wiring comprises a stem wiring and one or more branch wirings connected to the stem wiring in the space outside the sealing member (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 3, wherein the stem wiring and the branch wirings are located on a same layer (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 4, wherein the branch wirings extend in a same direction as the stem wiring (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 5, further comprising an inorganic insulating layer which is disposed on the first substrate and an organic insulating layer which is disposed on the inorganic insulating layer, wherein, in the space outside the sealing 
Kim teaches, pertaining to claim 6, wherein an outer connection point at which the stem wiring and the branch wirings are connected in the space outside the sealing member overlaps the organic insulating layer (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 7, wherein the organic insulating layer is spaced apart from the sealing member (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 8, wherein the stem wiring and the branch wirings are further connected at an inner connection point in the space inside the sealing member (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 9, wherein the organic insulating layer disposed in the space inside the sealing member is spaced apart from the sealing member, and the inner connection point is located in an area in which the organic insulating layer and the sealing member are spaced apart from each other (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 10, further comprising: a first conductive layer disposed on the first substrate; an inorganic insulating layer disposed on the first conductive layer; and a second conductive layer disposed on the inorganic insulating layer (figure 6; [0089-0102]). 
Kim teaches, pertaining to claim 11, wherein the multi-wiring structure comprises the first conductive layer and the second conductive layer which overlaps the first conductive layer and is electrically connected to the first conductive layer through at least one contact hole (figure 6; [0089-0102]). 
pertaining to claim 12, a display device comprising: 
a base substrate (111); 
a first gate conductive layer (135) disposed on the base substrate (111); 
a first insulating layer (161) disposed on the first gate conductive layer (135); a second gate conductive layer (137) disposed on the first insulating layer (161) (figure 3; [0056-0065]); 
a third insulating layer (183) disposed on the second gate conductive layer (figure  3; [0056-0065]); 
a data conductive layer disposed on the third insulating layer (figure 3; [0056-0065]); 
a fourth insulating layer disposed on the data conductive layer (figure 3; [0056-0065]); 
an anode disposed on the fourth insulating layer (figure 3; [0056-0065]); 
a light emitting layer disposed on the anode (figure 3; [0056-0065]); 
a cathode disposed on the light emitting layer (figure 3; [0056-0065]); 
an encapsulation substrate disposed on the cathode (figure 3; [0056-0065]); and 
a sealing member interposed between the base substrate and the encapsulation substrate, wherein the base substrate comprises a pad area protruding outward from the sealing member, and the pad area comprises: 
a fourth insulating layer open section in which the fourth insulating layer is not disposed and a fourth insulating layer cover section in which the fourth insulating layer is disposed, wherein the fourth insulating layer open section and the fourth insulating 
a pad electrode and a connection wiring electrically connected to the pad electrode, wherein the connection wiring comprises the first gate conductive layer or the second gate conductive layer disposed in the pad area, and the connection wiring comprises 
a parallel wiring including a stem wiring disposed in the fourth insulating layer open section and one or more branch wirings electrically connected to the stem wiring (figure 3; [0056-0065]). 
Kim teaches, pertaining to claim 13, wherein the stem wiring and the branch wirings are electrically connected in the fourth insulating layer cover (figure 3; [0056-0065]). 
Kim teaches, pertaining to claim 14, wherein the stem wiring and the branch wirings are located on a same layer (figure 3; [0056-0065]). 
Kim teaches, pertaining to claim 15, wherein the branch wirings extend in a same direction as the stem wiring (figures 3; [0056-0065]). 
Kim teaches, pertaining to claim 16, wherein the pad electrode comprises the data conductive layer (figure 3; [0056-0065]). 
Kim teaches, pertaining to claim 17, wherein the pad electrode is electrically connected to the connection wiring through a contact hole in the fourth insulating layer cover section (figure 3; [0056-0065]). 
pertaining to claim 18, wherein the connection wiring comprises the second gate conductive layer, and the third insulating layer comprises a crack in the fourth insulating layer open section (figure 3; [0056-0065]). 
Kim teaches, pertaining to claim 19, wherein the crack of the third insulating layer exposes a portion of the parallel wiring to an external environment (figure 3; [0056-0065]). 
Kim teaches, pertaining to claim 20, wherein some of the stem wiring and the branch wirings of the parallel wiring are corroded, and the other wirings are not corroded (figure 3; [0056-0065]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        October 23, 2021